Exhibit 23.2 CONSENT OF SRK CONSULTING (CANADA), INC. We hereby consent to the incorporation by reference of any mineralized material and other analyses performed by us in our capacity as an independent consultant to Silver Bull Resources, Inc. (the “Company”), which are set forth in the Company’s Annual Report on Form10-K for the year ended October31, 2012, in the Company’s Registration Statements on FormS-3, as amended (File Nos. 333-172789, 333-172868, 333-174816 and 333-180143), and FormS-8 (File Nos. 333-171723, 333-140588 and 333-180142), any prospectuses or amendments or supplements thereto, and in any amendment to any of the foregoing. SRK CONSULTING (CANADA), INC. Date: January 9, 2013 /s/Gilles Arseneau Name: Gilles Arseneau, P. Geo. Title: Associate Consultant
